Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (10,880,535) in view of KVAALEN (10,127,714).
As per claim 1, Oh teaches the claimed “image processing apparatus” comprising: “an MPD file processing unit configured to select an 



Claim 2 adds into claim 1 “wherein the MPD file processing unit selects the occlusion image of a number according to a transmission band” (Oh, column 17, lines 26-35).

Claim 3 adds into claim 1 “an acquisition unit configured to acquire the occlusion image selected by the MPD file processing unit” (Oh, column 18, line 57 to column 19, line 17; column 20, lines 3-31; column 50, lines 54-60).

Claim 4 adds into claim 1 “wherein the MPD file processing unit selects the occlusion image sequentially from one in which a viewpoint position of the occlusion image is closer to a viewpoint position of a user” (Oh, column 18, line 57 to column 19, line 17; column 20, lines 3-31; column 50, lines 54-60).

Claim 5 adds into claim 1 “wherein the information regarding a viewpoint position of the occlusion image is coordinate 

Claim 6 adds into claim 1 “wherein the information regarding a viewpoint position of the occlusion image is direction information indicating a direction of a viewpoint position of the occlusion image viewed from a reference position” (Oh, column 18, line 57 to column 19, line 17; column 20, lines 3-31; column 50, lines 54-60).

Claim 7 adds into claim 6 “wherein the information regarding a viewpoint position of the occlusion image is the direction information, and distance information indicating a distance from the reference position to a viewpoint position of the occlusion image” (Oh, figures 6 and 7; column 18, lines 5-54, line 57 to column 19, line 17; column 20, lines 3-31; column 50, lines 54-60).

Claim 8 adds into claim 1 “wherein the MPD file processing unit selects the occlusion image on a basis of at least one of: the information regarding a viewpoint position of the occlusion image; or information regarding a depth of the occlusion image included in the MPD file” (Oh, column 20, lines 3-31; Kvaalen, column 10, lines 23-46).

Claim 9 adds into claim 8 “wherein for each of the occlusion images, the MPD file includes: selection information indicating which information is included out of the information regarding a viewpoint position of the occlusion image and the information regarding the depth of the occlusion image; and information indicated by the selection information” (Oh, column 50, lines 61-65 – the specific area is just one of plurality of areas on the spherical display).



Claim 11 adds into claim 10 “wherein the MPD file processing unit selects the occlusion image for each time by using information regarding a priority of the occlusion image determined for each time” which is well known in the art for setting a priorities among the displayed images for each time.  It would have been obvious to configure Oh’s apparatus as claimed by setting a prioritized order for the display images including the occlusion image for each time.  The motivation is to display different images with a prioritized order each time.

Claim 12 adds into claim 11 “wherein for each of the occlusion images, the MPD file includes: information indicating the period; and information regarding a priority of the occlusion image in the period, for each of a plurality of periods” which is well known in the art for setting a priorities among the displayed images in an indicated period for each time.  It would have been obvious to configure Oh’s apparatus as claimed by setting a prioritized order for the display images including the occlusion image in an indicated period for each time.  The motivation is to display different images in an indicated period with a prioritized order for each time.

Claim 13 adds into claim 11 “wherein information regarding a priority of the occlusion image is included in a file that stores information regarding a quality of a content to be reproduced using the occlusion image” (Oh, figures 6 and 8; column 18, lines 14-17).

Claim 14 adds into claim 1 “wherein the MPD file includes viewpoint position information indicating a range of a viewpoint position of a user in which the occlusion image can be used, and the MPD file processing unit selects the occlusion image to be acquired, on a basis of the viewpoint position information, from the occlusion images in which a viewpoint position of the user is within the range among the plurality of the occlusion images” Oh, figures 6 and 7; column 18, line 57 to column 19, line 17; column 20, lines 3-31; column 50, lines 54-60).

Claim 15 adds into claim 14 “a display information generation unit configured to generate and output display information indicating that a viewpoint position of the user is outside a display range of a content to be reproduced using the occlusion image, in a case where there are none of the occlusion images in which a viewpoint position of the user is within the range” which is well-known in the art of the stereoscopic display such as Oh (column 20, lines 3-31) with a distance far away from the object then the images from the left eye and right eye is almost identical, so there is no occlusion image for a large viewing distance.

Claims 16-20 claim a method, a program, a file generation method based on the apparatus of the claims 1-15; therefore, they are rejected under a similar rationale.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU K NGUYEN/Primary Examiner, Art Unit 2616